Citation Nr: 0103159	
Decision Date: 01/06/01    Archive Date: 02/06/01

DOCKET NO.  99-20 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1952 to May 1955.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which declined to reopen the veteran's 
claim of entitlement to service connection for bilateral pes 
planus on the basis of new and material evidence. 

The Board notes that a supplemental statement of the case 
issued in May 2000 reopened the veteran's claim on the basis 
of new and material evidence but denied service connection on 
the merits following a de novo review.  Before the Board can 
adjudicate the claim on the merits, however, it has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).


FINDINGS OF FACT

1.  An unappealed November 1955 rating decision denied the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.

2.  The evidence introduced into the record since that 
November 1955 rating decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Before the Board can adjudicate the merits of this claim, 
additional development is required to comply with the 
Veterans Claims Assistance Act of 2000.




CONCLUSIONS OF LAW

1.  An unappealed November 1955 rating decision which denied 
service connection for bilateral pes planus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  The evidence received since the November 1955 rating 
decision is new and material; thus, the claim for service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral pes 
planus.  He claims that this preexisting condition was 
aggravated by his period of active duty service.  He 
maintains that his pes planus was asymptomatic at the time he 
entered service, and that he was discharged from the Navy 
because this condition worsened.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R.   § 
3.303(a) (2000).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defect noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2000); Monroe 
v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to symptoms) has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

An original claim of entitlement to service connection for 
flat feet was denied by the RO in a November 1955 rating 
decision.  That decision was predicated on a finding that the 
veteran's flat feet disability preexisted service and was not 
aggravated therein.  The veteran was notified of that 
decision and of his appellate rights but failed to seek 
appellate review within one year after being notified of that 
decision.  Therefore, the November 1955 rating decision is 
final and not subject to revision upon the same factual 
basis.  38 U.S.C.A. §§ 7104, 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  

An exception to this rule is articulated in 38 U.S.C.A. 
§ 5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In the instant case, the November 1955 rating decision which 
denied service connection for a flat feet is final, as it was 
the last disposition in which that claim was finally 
disallowed on any basis.  The relevant evidence at the time 
of that decision consisted of the veteran's service medical 
records and a September 1955 VA examination report.  Service 
medical records show that third degree pes planus was noted 
at the time of the veteran's enlistment examination in June 
1952.  This condition was characterized as asymptomatic and 
not considered disabling.  In 1955, however, it was 
recommended that the veteran be discharged from the Navy 
because of increased bilateral foot pain associated with pes 
planus.  A September 1955 VA examination report also noted 
that the veteran suffered from third degree bilateral pes 
planus.

The evidence that must be considered in determining whether 
the claim may be reopened based on new and material evidence 
is that added to the record since the November 1955 rating 
decision.  Since that decision, a report of a VA examination 
performed in January 2000 has been submitted which lists a 
diagnosis of pes planus, bilateral, with degenerative 
arthritis.  The examiner also stated that "pes planus was 
likely aggravated by military service." 

The Board finds this evidence to be new, as it was not of 
record at the time of the November 1955 rating decision and 
is not cumulative of any other evidence at that time.  In 
addition, because the evidence now indicates that the 
veteran's preexisting pes planus may have been aggravated by 
service, it is probative of the central issue in this case 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted since the November 1955 rating decision; thus, the 
claim for service connection for bilateral pes planus must be 
reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral pes 
planus is reopened and, to this extent, the appeal is 
granted.

REMAND

The Board finds that further development is needed before it 
can conduct a de novo review at this time.  The VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1993).

The evidence which supports the veteran's claim is outlined 
above.  As noted, a January 2000 VA examination report 
includes a medical opinion that the veteran's pes planus was 
likely aggravated by military service.  That opinion, 
however, appears to be based on a history obtained by the 
veteran rather than an independent review of the record.  In 
Swann v. Brown, 5 Vet. App. 177, 180 (1993), the United 
States Court of Appeals for Veterans Claim (Court) held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  See also Black v. Brown, 5 
Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  The VA opinion 
concerning the aggravation of the veteran's pes planus, 
therefore, is of little probative value.

Other medical evidence of record further suggests that the 
veteran's preexisting bilateral pes planus was not aggravated 
by service.  In this regard, service medical records reflect 
that the veteran was treated in March 1955 at the United 
States Navy Hospital in Corona, California.  A report from 
that facility includes a medical opinion that the veteran's 
pes planus existed prior to service and had not been 
aggravated by service.  Likewise, a September 1955 VA 
examination report also contains a medical opinion that there 
was no evidence of permanent aggravation of the veteran's 
congenital pes planus. 

Under these circumstances, and in light of the recent 
amendment concerning the duty to assist, further development 
is needed.  In particular, a VA physician is requested to 
review the claims file and determine whether the veteran's 
preexisting bilateral pes planus was aggravated by service. 


Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder, 
including a copy of this REMAND, should 
be referred to an appropriate medical 
examiner for review.  The examiner is 
asked to provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's preexisting bilateral pes 
planus was aggravated by service.  In 
rendering such an opinion, the examiner 
must specifically address whether it is 
at least as likely as not that: (a) the 
veteran's preexisting bilateral pes 
planus underwent a permanent increase 
in severity during service, as opposed 
to temporary flare-ups; and, if so (b) 
whether such increase was due to the 
natural progress of the disorder, as 
opposed to aggravation.  If aggravation 
is found, the examiner should attempt 
to quantify the degree of additional 
disability resulting from the 
aggravation.  If the examiner is unable 
to answer any of the questions posed 
with any degree of medical certainty, 
he or she should clearly so state.  
Otherwise, the physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed 
in a typewritten report.  The veteran 
need not be examined unless an 
examination is deemed necessary, in the 
judgment of the examiner, in order to 
provide the requested opinions.  In 
such a case, appropriate arrangements 
for an examination should be made.

2.  The RO should review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.  The 
RO also is requested to review the 
entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for bilateral pes 
planus.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

